     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 1 of 10 Page ID #:2135




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN WANNER (Cal. Bar No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     John W. Berry, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
6     444 S. Flower Street, Suite 900
      Los Angeles, California 90071
7     Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
8
9     Edward Gartenberg, Esq. (Cal. Bar. No. 102693)
      Milena Dolukhanyan (Cal. Bar No. 303157)
10    Gartenberg, Gelfand, Hayton LLP
      15260 Ventura Blvd., Suite 1920
11    Sherman Oaks, CA 91403
      Tel: (213) 542-2111
12    Fax: (213) 542-2101
      Email: egarternberg@ggslaw.com
13    Attorneys for Defendants
14                          UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
17      SECURITIES AND EXCHANGE               Case No. 2:17-cv-07251-FMO-E
        COMMISSION,
                                              SECURITIES AND EXCHANGE
18                                            COMMISSION’S MOTION IN LIMINE
                    Plaintiff,                NO. 1 TO EXCLUDE ARGUMENTS
19                                            AND EVIDENCE REGARDING
              vs.                             MATTERS THAT ARE NOT
20                                            ELEMENTS OF THE VIOLATIONS AT
        TWEED FINANCIAL SERVICES,             ISSUE
21      INC. and ROBERT RUSSEL
        TWEED,                                Date:     November 8, 2019
22                                            Time:     10:00 a.m.
                    Defendants.               Ctrm:     6D
23                                            Judge:    Hon. Fernando M. Olguin
24
25
26
27
28
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 2 of 10 Page ID #:2136




1     I.    SEC INTRODUCTION
2           Plaintiff Securities and Exchange Commission (“SEC”) moves in limine to
3     exclude any evidence or argument on matters which are not elements of the charged
4     violations. First, Defendants should not be able to introduce argument that the SEC
5     must prove Defendants acted with scienter, or were reckless, with respect to the direct
6     violations alleged by the SEC. Second, neither evidence nor argument regarding
7     whether the Defendants’ alleged conduct is “in connection with” the offer or sale of
8     securities should be permitted. The SEC need not prove that Defendants acted with
9     scienter to establish the direct violations of Section 206(4) of the Investment Advisers
10    Act of 1940 (“Advisers Act”) alleged against Defendants and it need not prove that
11    Defendants’ conduct was in connection with the offer and sale of securities.
12    Argument and evidence to the contrary is irrelevant and will likely serve to confuse
13    the jury regarding the elements of the SEC’s claims. The admission of such matters
14    may cause the jury to believe the SEC is required to prove elements that it need not
15    prove, thereby unduly prejudicing the SEC.
16    II.   SEC ARGUMENT
17          A.     Legal Standard
18          The Court has the authority to hear “any motion, whether made before or
19    during trial, to exclude anticipated prejudicial evidence before the evidence is
20    actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2 (1984). The purpose of a
21    motion in limine is to avoid “the futile attempt of ‘unring[ing] the bell’ when jurors
22    have seen or heard inadmissible evidence, even when stricken from the record.”
23    Colton Crane Co., LLC v. Terex Cranes Wilmington, Inc., No. CV 08-
24    8525PSGPJWX, 2010 WL 2035800, at *1 (C.D. Cal. May 19, 2010). “Motions in
25    limine also serve to streamline trials, by settling evidentiary disputes in advance and
26    by minimizing side-bar conferences and other disruptions at trial.” Id. (citing United
27    States v. Tokash, 282 F.3d 962, 968 (7th Cir. 2002)). Last, in limine procedure also
28    permits “more thorough briefing and argument on evidentiary issues than would be

                                                    1
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 3 of 10 Page ID #:2137




1     likely during trial.” Colton Crane, 2010 WL 2035800, at *1 (citing In re Japanese
2     Electronic Products Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983)).
3           Rules 401-403 address what evidence is relevant and non-prejudicial. Rule
4     401 states that “relevant evidence” means evidence having any tendency to make the
5     existence of any fact that is of consequence to the determination of the action more
6     probable or less probable than it would be without the evidence. Fed. R. Evid. 401.
7     Rule 402 states that relevant evidence is admissible and that irrelevant evidence is
8     inadmissible. Fed. R. Evid. 402. Rule 403 states that evidence may be excluded if its
9     probative value is substantially outweighed by the danger of unfair prejudice,
10    confusion of the issues, or misleading the jury, or based on considerations of undue
11    delay or waste of time. Fed. R. Evid. 403.
12          B.     Defendants Should Not Be Permitted to Offer Argument That the
13                 SEC Must Show Defendants Acted With Scienter in Directly
14                 Violating Section 206(4) of the Advisers Act and Rule 206(4)-8
15          The SEC anticipates that the Defendants plan to offer argument that the
16    Defendants had “no intent to defraud[,]” or to otherwise discuss Defendants’ scienter.
17    (Dkt. No. 50-1 (Parties’ Joint Submission for SEC’s Motion for Summary Judgment)
18    at 34:26-27 and 36:4-6.) Such argument should not be permitted, as scienter,
19    including references to recklessness, is not an element of the direct violations alleged
20    by the SEC,1 and such references would be irrelevant, improper, and would only
21    serve to confuse the jury as to the proper elements of the claims at issue.
22
      1
23     The SEC has also alleged that Tweed aided and abetted TFSI’s violations of Section
      206(4) of the Advisers Act and Rule 206(4)-8 thereunder. To establish aiding and
24    abetting liability, the Commission must show “(1) the existence of an independent
      primary violation; (2) actual knowledge by the alleged aider and abettor of the
25    primary violation and of his or her own role in furthering it; and (3) ‘substantial
      assistance’ by the defendant in the commission of the primary violation.” SEC v.
26    Fehn, 97 F.3d 1276, 1288 (9th Cir. 1996); see also SEC v. Apuzzo, 689 F.3d 204, 211
      (2d Cir. 2012). The SEC will submit jury instructions clarifying the difference
27    between the direct and indirect violations of Section 206(4), but seeks to prevent
28    Defendants from muddying the waters on these issues before such instructions may
      be given.
                                                    2
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 4 of 10 Page ID #:2138




1           The SEC has alleged that Defendants directly violated Section 206(4) of the
2     Advisers Act and Rule 206(4)-8 thereunder. Dkt. No. 31 (First Amended Complaint)
3     at ¶¶ 81-92. Section 206(4) prohibits investment advisers from, directly or indirectly,
4     engaging in any act, practice or course of business that is fraudulent, deceptive, or
5     manipulative. Rule 206(4)-8(a) defines such prohibited conduct to include: (1)
6     making false or misleading statements or otherwise defrauding investors in pooled
7     investment vehicles; or (2) engaging in fraudulent, deceptive or manipulative conduct
8     with respect to any investor or prospective investor in a pooled investment vehicle.
9     See Prohibition of Fraud by Advisers to Certain Pooled Investment Vehicles,
10    Advisers Act Release No. 2628 (Aug. 3, 2007). Scienter is not required for violations
11    of Section 206(4) and Rule 206(4)-8; rather, a showing of negligence is sufficient. 2
12    Id. at 12-13 (“We believe use of a negligence standard also is appropriate as a method
13    reasonable designed to prevent fraud.”); SEC v. Steadman, 967 F.2d 636, 647 (D.C.
14    Cir. 1992) (scienter not required under Section 206(4)); SEC v. Slocum, Gordon &
15    Co., 334 F. Supp. 2d 144, 177-178 (D.R.I. 2004) (same); SEC v. Daifotis, 874 F.
16    Supp. 2d 870, 887 (N.D. Cal. 2012) (same).
17          Because scienter is not an element of the Defendants’ direct violations,
18    argument regarding the Defendants’ intent is irrelevant. When parties attempt to
19    admit evidence that is irrelevant, it is necessary for the Court to exclude the evidence
20    before trial. See U.S. v. Cabrera, 222 F.3d 590, 596 (9th Cir. 2000) (excluding
21    irrelevant evidence to ensure the jury focused on the actual trial issues). Even if the
22    Court finds that the anticipated arguments relating to Defendants’ scienter have some
23
      2
24      Defendants have previously improperly relied upon a statement by a Commissioner
      to argue that scienter is an element of the violations charged. (Dkt. No. 50-1, at 36:4-
25    6.) However, such a statement is not binding legal authority and should be
      disregarded against the weight of the authority in this Circuit and others. See Siddell,
26    v. Commissioner of Internal Revenue, 177 F. 3d 136, 145 (1st Cir. 2000) (“statements
      by individual IRS employees cannot bind the Secretary [of the Treasury]”); SEC v.
27    Nat’l Student Mktg. Corp., 68 F.R.D. 157, 160 (D.D.C. 1975) (“the views of an
28    individual Commissioner will not invariably reflect the position of the agency as a
      whole”).
                                                     3
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 5 of 10 Page ID #:2139




1     bearing on this litigation, the Court should exclude it, due to the danger that it will be
2     prejudicial, confuse the issues, and waste time. Rule 403 of the Federal Rules of
3     Evidence states that “[a]lthough relevant, evidence may be excluded if its probative
4     value is substantially outweighed by the danger of unfair prejudice, confusion of the
5     issues, or misleading the jury, or by considerations of undue delay, waste of time, or
6     needless presentation of cumulative evidence.” Fed. R. Evid. 403. If this evidence or
7     argument were admitted at trial, the jury would likely speculate about the
8     Defendants’ intent and give improper weight to such concerns, rather than focus on
9     the critical facts before them.
10          Finally, argument regarding Defendants’ scienter, while arguably relevant to
11    remedies, should not be presented or argued in front of the jury, at the risk of
12    introducing undue confusion. The question of Defendants’ scienter as it applies to
13    the requested injunctive relief and imposition of civil penalties is a matter for the
14    Court not the jury. SEC v. Rind, 991 F.2d 1486, 1493 (9th Cir. 1993) (holding that an
15    action by the SEC is more analogous to the traditional jurisdiction of equity to award
16    restitution and that the defendant did not have a right of trial by jury). Introducing
17    argument with respect to scienter at trial would serve to unduly confuse the jury and
18    cause unnecessary delay of the trial as the jury would likely improperly focus on the
19    Defendants’ motivations rather than the questions before them.3 Fed. R. Evid. 403.
20          C.     Defendants Should Not Be Permitted to Offer Evidence or
21                 Argument Pertaining to Whether Defendants’ Conduct was “In
22                 Connection With” The Offer or Sale of Securities
23          The SEC expects that Defendants will offer evidence and argument that the
24    quarterly reports for the period running October 2012 to April 2014 were “not made
25    in connection with the offer or sale of securities.” (Dkt. No. 50-1 (Parties’ Joint
26    Submission for SEC’s Motion for Summary Judgment) at p. 2:18-20.) Such evidence
27
      3
28     Accordingly, the SEC has proposed a jury instruction to address this issue and
      opposes the special verdict forms proposed by Defendants.
                                                     4
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 6 of 10 Page ID #:2140




1     and argument is irrelevant, unduly prejudicial, and likely to confuse the jury because
2     whether the Defendants’ actions are “in connection with” the offer or sale of
3     securities is not an element of the violations with which Defendants are charged.
4             The SEC has alleged that Defendants directly violated Section 206(4) of the
5     Advisers Act and Rule 206(4)-8 thereunder. (Dkt. No. 31 (First Amended
6     Complaint) at ¶¶81-92.) Neither Section 206(4) of the Advisers Act nor Rules
7     206(4)-8(a)(1) and (2) require that the violative conduct be “in connection with” the
8     offer or sale of securities. 15 U.S.C. § 80b-6(4); 17 C.F.R. § 275.206(4)-8(a).
9     Because “in connection with” is not an element of the violation alleged against
10    Defendants, such argument and evidence is irrelevant as discussed above, and should
11    therefore be excluded under Fed. R. Evid. Rules 401 and 402. Even if it were
12    relevant, which it is not, it would also be both unduly prejudicial and serve to confuse
13    the jury. Fed. R. Evid. 402, 403. If this evidence and/or argument were admitted at
14    trial, the jury would likely be confused as to whether “in connection with” is an
15    element of the violations Defendants are charged with, and would waste valuable
16    juror and court time addressing questions that are not at issue.
17    III.    SEC CONCLUSION
18            For the foregoing reasons, the SEC respectfully requests that the Court grant its
19    motion and preclude any argument by Defendants concerning Defendants’ scienter
20    and any evidence or argument regarding whether or not the Defendants’ conduct is
21    “in connection with” with the offer or sale of securities.
22
23           DEFENDANTS’ OPPOSITION TO SEC’s MOTION IN LIMINE NO. 1
24       I.      DEFENDANTS’ INTRODUCTION
25            The SEC’s Motion in Limine purports to exclude matters that are not elements
26    of the alleged violations. This is a misstatement. The actual Motion seeks to exclude
27    evidence of scienter which is relevant to claims that the SEC has brought for
28    “aiding and abetting liability.” “Actual knowledge” is an element for “aiding and

                                                     5
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 7 of 10 Page ID #:2141




1     abetting.” Excluding this evidence would be improper, prejudicial to Defendants, and
2     fundamentally unfair.
3              Moreover, the SEC’s concerns regarding evidence of scienter, and evidence
4     regarding “in connection with,” can be dealt with in appropriate jury instructions.
5     According, the SEC’s MIL No. 1 should be denied in its entirety.
6        II.        DEFENDANTS’ ARGUMENT IN OPPOSITION TO SEC’S MOTION
7                   IN LIMINE NO. 1
8              A.     It is Uncertain Whether Scienter Is Not Required for Violations
9                     Under Section 206 of the Advisors Act
10             The SEC relies upon SEC v. Steadman, 967 F.2d 636, 646 (D.C. Cir. 1992) for
11    the proposition that scienter is not required under section 206(4). This law, however,
12    is not necessarily controlling. In Carroll v. Bear Stearns & Co. (S.D.N.Y.) 1976) 416
13    F. Supp. 998, 1002, held scienter was required for a violation of section 206.
14    Accordingly, the law is disputed on this point and excluding the evidence outright
15    would be improper.
16             B.     Evidence of Scienter Should Not Be Excluded Because it is Relevant
17                    To Claims Asserted by the SEC and Jury Instructions Can Clarify
18                    for the Jury Which Elements Are Required for Each Claim
19             The SEC seeks to exclude evidence regarding “scienter” claiming it is not an
20    element of their claim that Defendants violated Section 206(4) of the Advisers Act
21    and Rule 206(4)-8.
22             The SEC admits, however, that it has alleged liability for aiding and abetting,
23    and that scienter is relevant for that claim. (See SEC Opposition footnote 1.)
24    Specifically, “actual knowledge” is required for aiding and abetting.
25             In addition, scienter is relevant to the nature and extent of civil remedies, even
26    if it is not an element of the offense. See SEC v. Reserve Mgmt. Co. (In re Reserve
27    Fund Secs. & Derivative Litig. (S.D.N.Y. Sept. 30, 2013) 2013 U.S.Dist.LEXIS
28    141018, at *64.). Scienter is also relevant to remedies including whether or not to

                                                       6
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 8 of 10 Page ID #:2142




1     grant an injunction and penalties.
2            Because “scienter” is relevant to Defendants’ defense for a myriad of reasons,
3     excluding evidence on this point would be improper. Any confusion can be easily
4     clarified through specific instructions to the jury.
5            C.     Precluding Evidence “In Connection With” Is Unnecessary Because
6                   Jury Instructions Can Clarify for the Jury Which Elements are
7                   Required for Each Claim
8            As set forth above in connection with “scienter” any outright exclusion of
9     evidence of “in connection with” is unnecessary. Any ambiguity on this point can
10    easily be clarified for the jury through jury instructions.
11       III.     CONCLUSION
12           For the reasons set forth above, the SEC’s Motion in Limine No. 1 should be
13    denied in its entirety.
14
      Dated: October 18, 2019                  Respectfully submitted,
15
16                                                   /s/ Lynn M. Dean
                                                     Lynn M. Dean
17                                                   Kathryn Wanner
18                                                   Counsel for Plaintiff
                                                     Securities and Exchange Commission
19
20
21    Dated: October 18, 2019                        /s/ Edward Gartenberg
                                                     Edward Gartenberg
22                                                   Milena Dolukhanyan
23                                                   Gartenberg Gelfand Hayton LLP
                                                     Attorneys for Defendants
24                                                   Robert Russel Tweed and Tweed
                                                     Financial Services, Inc.
25
26
27
28

                                                      7
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 9 of 10 Page ID #:2143




1                                    PROOF OF SERVICE
2     I am over the age of 18 years and not a party to this action. My business address is:
3           U.S. SECURITIES AND EXCHANGE COMMISSION,
            444 S. Flower Street, Suite 900, Los Angeles, California 90071
4           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5     On October 18, 2019, I caused to be served the document entitled SECURITIES
      AND EXCHANGE COMMISSION’S MOTION IN LIMINE NO. 1 TO
6     EXCLUDE ARGUMENTS AND EVIDENCE REGARDING MATTERS THAT
      ARE NOT ELEMENTS OF THE VIOLATIONS AT ISSUE on all the parties to
7     this action addressed as stated on the attached service list:
8
      ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
9     collection and mailing today following ordinary business practices. I am readily
      familiar with this agency’s practice for collection and processing of correspondence
10    for mailing; such correspondence would be deposited with the U.S. Postal Service on
      the same day in the ordinary course of business.
11
      ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12    personally deposited with the U.S. Postal Service. Each such envelope was deposited
      with the U.S. Postal Service at Los Angeles, California, with first class postage
13    thereon fully prepaid.
14    ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
      regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
15    Angeles, California, with Express Mail postage paid.
16    ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
      office of the addressee as stated on the attached service list.
17
      ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
18    by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
      deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
19    Los Angeles, California.
20    ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
      the electronic mail address as stated on the attached service list.
21
      ☒    E-FILING: By causing the document to be electronically filed via the Court’s
22    CM/ECF system, which effects electronic service on counsel who are registered with
      the CM/ECF system.
23
      ☐     FAX: By transmitting the document by facsimile transmission. The
24    transmission was reported as complete and without error.
25          I declare under penalty of perjury that the foregoing is true and correct.
26     Date: October 18, 2019                       /s/ Lynn M. Dean
27                                                 Lynn M. Dean
28

                                               1
     Case 2:17-cv-07251-FMO-E Document 60 Filed 10/18/19 Page 10 of 10 Page ID #:2144




1                        SEC v. Tweed Financial Services, Inc., et al.
2                United States District Court—Central District of California
                               Case No. 2:17-cv-07251-FMO-E
3
4
                                      SERVICE LIST
5
6
7                       Edward Gartenberg, Esq. (via ECF only)
                        Gartenberg, Gelfand, Hayton LLP
8
                        15260 Ventura Blvd., Suite 1920
9                       Sherman Oaks, CA 91403
                        Tel: (213) 542-2111
10
                        Fax: (213) 542-2101
11                      Email: egarternberg@ggslaw.com
                        Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
